Case 7:21-mc-00455-CS Document 4-1 Filed 05/21/21 Page 1 of 3




                      EXHIBIT “1”
                      Case 7:21-mc-00455-CS Document 4-1 Filed 05/21/21 Page 2 of 3






From:                               InboxLGLIPG
Sent:                               Wednesday, May 19, 2021 11:09 PM
To:                                 'copyright@youtube.com'
Subject:                            Notice of Copyright Infringement on YouTube Page: Graciele Macedo



Dear Sir/Madam:
I represent Watch Tower Bible and Tract Society of Pennsylvania (“Watch Tower”). It has come to our
attention that you are reproducing and distributing Watch Tower’s intellectual property illegally and without
authorization.
Below is the information needed for you to identify the unauthorized display of Watch Tower's intellectual
property.

Name of Infringing Website: Graciele Macedo

Description of Work Being Infringed: My company, organization or client’s video (not from YouTube)


 Title of Video          Link to Infringing Material                Link to Lawful Display of Material on Watch Tower’s Site
 With Eyes of Faith      https://www.youtube.com/watch?v=xFjDR6yC   https://www.jw.org/en/library/music-songs/original-songs/with-eyes
                         7jw                                        faith/
The material(s) include copyright notice(s) indicating Watch Tower’s ownership of the material(s).

We hereby request that you take all steps necessary to immediately remove the infringing materials from your
website. Advise us in writing within ten (10) days of the date of this letter whether or not you will take the
requested action.

I have a good faith belief that use of the materials in the manner complained of is not authorized by the
copyright owner, its agent, or the law.

I hereby state under penalty of perjury that this information is accurate, and that I am authorized to act on behalf
of the owner of the infringed materials.

Sincerely,

Paul Polidoro

Paul Polidoro
Associate General Counsel


Intellectual Property Owner: Watch Tower Bible and Tract Society of Pennsylvania
Company: Watch Tower Bible and Tract Society of Pennsylvania
Address: 200 Watchtower Drive
City, State, and Zip: Patterson, NY 12563
Name and Title: Paul Polidoro, Associate General Counsel
Attorney Address: 200 Watchtower Drive, Patterson, NY 12563
                                                           1
              Case 7:21-mc-00455-CS Document 4-1 Filed 05/21/21 Page 3 of 3

Email Address: InboxLGLCopyright@jw.org
Telephone: 845-306-1000




                                            2
